DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-10 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Tebianian et al. (US FR 3065886 A1, English Equivalent US 2020/0147575 A1) and Panchal et al. (US 2018/0320891 A1).
	Regarding claim 1, Tebianian et al. discloses a fluid distribution device comprising: a riser (1) having a first end and a second end; a cap (9) operatively connected to the second end of the riser (1), wherein the cap (9) includes an inner surface and an outer surface with a plurality of holes defined between the inner and outer surface; and at least one distribution arm (6) extending radially outward from the cap (9), wherein the at least one distribution arm (6) has an interior surface and an exterior surface, wherein the at least one distribution arm (6) is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm (6) is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
	Panchal et al. discloses a fluid distribution device comprising: air passages (75); a fluffing gas distributor (70); at least one distribution arm (76) extending radially outward the fluffing gas distributor (70), wherein the at least one distribution arm (76) has an interior surface and an exterior surface, and wherein the at least one distribution arm (76) includes a plurality of holes (bores, 78) between the interior surface and the exterior surface (see Abstract; figures 4 and paragraphs 0021-0044).
	Tebianian et al. teaches away from a fluid distribution device wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface, since a plurality of holes between the interior surface and the exterior surface would prevent through the branches (6) of the cap (9) (see paragraph 0032).
	Claims 2-7, 9-10 and 13-18 depend on claim 1.
Regarding claim 19, Tebianian et al. discloses a processing assembly comprising: a vessel (5) defining an interior space; and a fluid distribution device including: a riser (1) mounted in the interior space of the vessel (5) having a first end mounted to the vessel (5) and a second end opposite from the first end, a cap (9) operatively connected to the second end of the riser (1), wherein the cap (9) includes an outer surface and an inner surface with a plurality of holes (11) defined between the inner and outer surface wherein the at least one distribution arm (6) has an interior surface and an exterior surface, wherein the at least one distribution arm (6) is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm (6) is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
	Panchal et al. discloses a processing assembly comprising: a vessel (10) defining an interior space; and a fluid distribution device comprising: air passages (75); a fluffing gas distributor (70); and at least one distribution arm (76) extending radially outward the fluffing gas distributor (70), wherein the at least one distribution arm (76) has an interior surface and an exterior surface, and wherein the at least one distribution arm (76) includes a plurality of holes (bores, 78) between the interior surface and the exterior surface (see Abstract; figures 4 and paragraphs 0021-0044).
Tebianian et al. teaches away from a fluid distribution device wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface, since a plurality of holes between the interior surface and the exterior surface would prevent through the branches (6) of the cap (9) (see paragraph 0032).
Claims 20-23 depend on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed October 5, 2021, with respect to the USC 103 rejection of claim 1-23 have been fully considered and are persuasive.  The USC 103 rejection of claim 1-23 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774